Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Given that copending application 17/247,275 was filed on 7 December 2020 and the present application was filed on 14 January 2019, the present application is clearly the earlier filed application. As set forth in MPEP 804(I)(B)(1)(b)(i), if a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent. Therefore, the previous double patenting rejections are withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Engel et al. (US 2015/0197862A1) (hereinafter “Engel”).

Engel teaches a method of creating a build piece by an additive metal deposition process where a build plan having a first set of dimensions corresponding to the desired part and includes a support structure is made and then the build piece is subjected to a chemical etchant such that the support structure is removed from the build piece (Engel, [0005]). Engel also teaches that the build piece may be created from metal such as aluminum, titanium, stainless steel, tool steel, Inconel, astaloy, or a combination thereof (Engel, [0027]).
Given that Engel uses stainless steel as one of the metals for use in creating the build piece, it is clear that a sensitizing agent, i.e., a passive layer consisting of chromium oxides, hydroxides, and iron compounds, would form on the outermost surface of the metal build piece upon exposure of the build piece to air, as evidenced by Roll (Roll, pg. 1 Passivation Theory of Austenitic Stainless Steel and pg. 4 A Discussion of the Passive Layer, paragraphs 4-5) and that the sensitizing agent would alter the chemical composition of the first metal, i.e., stainless steel, into a second metal, i.e., a chromium oxide, hydroxide, and/or iron oxide, at the surfaces of the 3D printed build piece, where the passive film would be removed before any of the underlying stainless steel is removed as presently claimed.

However, Engel does not disclose or suggest applying a heat treatment process to the 3D printed piece after applying the sensitization agent to facilitate a reaction between the first metal or ceramic material and the sensitization agent that partially converts the first metal or ceramic material to the second metal or ceramic material (claim 1), wherein a reaction between the first metal or ceramic material and the sensitization agent that partially converts the first metal or ceramic material to the second metal or ceramic material includes a reaction selected from a group consisting of carburization, nitridation, and leeching (claim 12), wherein applying the sensitization agent to the surfaces of the 3D printed piece includes applying the sensitization agent to surfaces of the body of the component and surfaces of a sacrificial interface region coupling the body of the component to the one or more support structures, wherein applying the sensitization agent to the surfaces of the body of the component alters the chemical composition of the first metal or ceramic material into the second metal or ceramic material at the surfaces of the body of the component, and wherein applying the chemical or electrochemical dissolution process includes at least partially dissolving portions of the second metal or ceramic material at the surfaces of the body of the metal or ceramic component (claim 15), or wherein applying the sensitization agent to surfaces of the 3D printed piece includes applying the sensitization agent only to surfaces of the 3D printed piece at a sacrificial interface region, wherein the sacrificial interface region is separated from the body of the component by a spacer region, and further comprising applying a machining or polishing process to remove the spacer region from the body of the component after separating the body of the metal or ceramic component from the support structure (claim 19), as presently claimed.

Therefore, it is clear that Engel does not disclose or suggest the present invention.
	 
In light of the above, claims 1-2 and 4-21 are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738